Citation Nr: 1107415	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran had active military service from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the benefit sought on appeal.  

In January 2011, the Veteran appeared at a hearing before the 
undersigned.  A copy of the transcript from that hearing is in 
the claims file.  Please note this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010), due 
to the Veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran was awarded a Combat Infantryman Badge for his 
service from October 1951 to October 1953.

2.  The Veteran was exposed to acoustic trauma during military 
service.

3.  The Veteran currently has a diagnosis of hearing loss and 
tinnitus, and the medical evidence supports a link between these 
diagnoses and the acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred as a result of active military 
service.  38 U.S.C.A. §§ 1100, 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Tinnitus was incurred as a result of active military service.  
38 U.S.C.A. §§ 1100, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he currently has hearing loss and 
tinnitus as a direct result of acoustic trauma sustained during 
active military service.  

As a preliminary matter, the Board finds that VA has 
substantially satisfied its duties to notify and assist, 
as required by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In 
order to establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  For purposes of applying VA law, impaired hearing is 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000, Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000, Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

A review of the file reveals that the Veteran served on active 
duty from October 1951 to October 1953, and he was awarded a 
Combat Infantryman Badge, indicative of noise exposure in 
service.  In May 2008, the Veteran underwent a VA examination.  
He reported a history of noise exposure in the military without 
hearing protection.  He also reported an onset of tinnitus after 
firing rifles on the range in basic training.  He described the 
tinnitus as an echo in the ear that occurs a few times a week.  
The examiner diagnosed the Veteran with hearing loss, but opined 
that it was less likely than not that either the hearing loss or 
the tinnitus was related to noise exposure in the military.  The 
May 2008 VA examination report reflects the following pure tone 
results for the Veteran's bilateral hearing:  R500 (35); R1000 
(40); R2000 (40); R3000 (65); R4000 (70); R Avg (54); L500 (10); 
L1000 (15); L2000 (25); L3000 (35); L4000 (65); L Avg (35).  
Speech recognition using the CNC test was R (84) and L (94).  

In July 2009, the Veteran submitted an April 2009 private medical 
record from Dr. M.K., which confirmed a current diagnosis of 
hearing loss.  Dr. M.K. indicated that there is "no question 
that he has the high-frequency hearing loss ... typical of acoustic 
trauma especially in an infantry or a motor gun situation."  At 
the January 2011 hearing before the undersigned, the Veteran 
submitted a January 2011 statement from Dr. M.K., which indicated 
that he had treated the Veteran in December for continued ear 
problems, "most of which are recurrent from his having served in 
the Korean war."  

The Board has reviewed the entire record, and finds that, 
resolving all doubt in the Veteran's favor, the evidence supports 
an award of service connection for hearing loss and for tinnitus.  
See Hickson, supra; 38 U.S.C.A. § 5107(b).  In summary, the 
results of the May 2008 VA examination reflect current hearing 
loss that meets the requirements of  impaired hearing for VA 
purposes under 38 C.F.R. § 3.385, and the Veteran is competent to 
report symptoms of tinnitus.  There is no dispute from the 
Veteran's service personnel records and by his own credible 
statements and testimony that he was exposed to acoustic trauma 
during service.  Finally, although the May 2008 VA examiner did 
not conclude that the Veteran's hearing loss and tinnitus were 
related to active service, the Veteran's private doctor (Dr. 
M.K.) has submitted two statements indicative of a positive 
relationship between the Veteran's current hearing loss and 
tinnitus and his in-service noise exposure.  Thus, the evidence 
is at least in equipoise, and, as such, the benefit of the doubt 
is resolved in the Veteran's favor.  



ORDER

Service connection for hearing loss is granted, subject to the 
rules and regulations governing awards of monetary benefits.

Service connection for tinnitus is granted, subject to the rules 
and regulations governing awards of monetary benefits.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


